Citation Nr: 1759800	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO. 14-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include jock itch, as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides.

2. Entitlement to service connection for an allergic disorder, to include an immune system disorder, allergies, "itchy lungs," and post-nasal drip, as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In July 2015 and most recently in October 2017, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his original claim of entitlement to service connection for a skin disorder, to include jock itch, as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides.

2. The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his original claim of entitlement to service connection for an allergic disorder, to include an immune system disorder, allergies, "itchy lungs," and post-nasal drip, as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides.

3. The Veteran does not have a skin disorder that was incurred in, or is otherwise related to, active duty service, to include exposure to herbicides and as secondary to service-connected diabetes mellitus type II and/or heart disease.

4. The Veteran does not have an allergic disorder that was incurred in, or is otherwise related to, active duty service, to include exposure to herbicides and as secondary to service-connected diabetes mellitus type II and/or heart disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disorder, to include jock itch, as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides, have not been met. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2. The criteria for service connection for an allergic disorder, to include an immune system disorder, allergies, "itchy lungs," and post-nasal drip, as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides, have not been met. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2015, the Board remanded the claims to afford the Veteran VA examinations for the disabilities on appeal. The Veteran was scheduled for VA examinations, however refused to appear and thus the VA examinations were canceled. However, in the October 2017 Board remand, the Board found that the Veteran's psychological symptomatology constituted good cause to afford the Veteran another opportunity to appear for VA examinations. The Veteran was informed that failure to appear to the VA examinations would result in the Board adjudicating the merits of the claims with the evidence of record. 

The Appeals Management Center (AMC) requested VA examinations for skin and respiratory conditions on October 18, 2017. A Compensation and Pension (C & P) Examination Request Routing Assistant (ERRA) document dated October 18, 2017 was associated with the claim's file on the same date. The ERRA indicates that the Bath, New York VA Medical Center (MC) is the closest VA to the Veteran at 49.8 miles and 47 minutes away. A VA Report of General Information associated with the claim's file on November 1, 2017 reflects that the C & P section clerk was contacted and that the Veteran refused to attend the C& P examination at the ERRA tool selected, closest VAMC; Bath, New York. The Board acknowledges that the date of contact is noted as "06/26/2017," however given the context, finds this to be a clerical error. There were no VA examinations scheduled for the Veteran on or around June 26, 2017, and the document cites to the ERRA document dated October 18, 2017.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. 38 C.F.R. § 3.655(a). 

The Veteran has not presented good cause for his failure to report for scheduled VA examinations, requested other examinations, or after receipt of the supplemental statement of the case (SSOC) contended that he had not received notice of the scheduled VA examinations or was even willing to report for a VA examination. There is no other indication in the file to suggest that the Veteran did not receive notification of the examination. Under these circumstances, the Board finds that the Veteran failed to report for the VA examination without good cause. 

Therefore, the Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence. See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations). The Board notes that the duty to assist a claimant is not a one-way street and the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991). A claimant is responsible for cooperating with VA in the development of his claim. 38 U.S.C. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. §§ 3.655(a), (b) (2017). In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion. The VA has fulfilled the duty to notify and assist to the extent possible; the Board can consider the merits of this appeal without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a) (2017). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions. 38 C.F.R. § 3.309(e). In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006). In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Despite the above, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994). Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(d). This determination may include actual exposure to herbicides as opposed to presumed exposure.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Skin Disorder

The Veteran contends that service connection is warranted for a skin disorder, to include jock itch because it was related to service to include as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has a skin disorder, to include jock itch, that is related to service to include as secondary to diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides, particularly Agent Orange. As mentioned above, the Veteran refused multiple scheduled VA examinations for his claimed skin condition. Regardless, a VA examiner reviewed the Veteran's claim's file in October 2016 and referenced pertinent VA medical records. Particularly, an October 2016 VA dermatology consultation which reflects that the Veteran complained of an inguinal rash for several weeks that summer. The Veteran indicated that he used an over-the-counter "female anti-fungal cream" which resolved his rash. The dermatologist indicated that the Veteran had no rash on the inguinal region or on the genital region and noted a history of diabetes mellitus type II. The dermatologist also stated that the Veteran had pruritic areas on the posterior neck which the Veteran excoriated and scratched fairly regularly. It was noted to have improved. In an addendum to the medical record, the dermatologist added that a diagnosis of the rash that occurred in the past would be pure conjecture and that he was unable to determine if it was a consequence of diabetes mellitus since no rash existed at the time of the examination. 

The Veteran was afforded VA examinations for diabetes mellitus and male reproductive system in April 2014 and May 2014, respectfully. The VA examination report for the male reproductive system indicates that a physical examination of the penis, testes, epididymis, and prostate were performed and determined to be normal. The examiner found that the Veteran did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis and noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms. The examiner stated that the Veteran indicated gradual progression of his inability to obtain or maintain an erection which was compatible with erectile dysfunction associated with diabetes mellitus type II. Further, the examiner opined that there was no evidence found to support the finding of associated tinea corporis. 

A review of the Veteran's service treatment records reveals complaints of a rash on the penis in April 1968. Subsequent April 1968 service treatment records reflect that the rash was improved. In an April 1969 service treatment record, the Veteran complained of a rash on the shaft of the penis. The Veteran's June 1969 service separation examination shows a normal clinical evaluation for all bodily systems including "skin and lymphatics." The medical professional indicated that the Veteran was examined and found physically qualified for release with "none" under "defects noted." The Board finds that the preponderance of the evidence is against a finding that the Veteran has the same skin disorder incurred in service, as a penis rash, given the finding of a normal clinical evaluation of the skin at service separation and the first reported occurrence of a similar skin disorder nearly forty years post-separation.

In the Veteran's March 2010 VA Application for Compensation or Pension (VA Form 21-526), the Veteran claimed that his skin disorder of jock itch, secondary to diabetes mellitus type II began in October 2008 and treatment was sought since the same. There are numerous medical records since October 2008, reflecting complaints and treatment for a skin disorder; however these records do not directly provide a positive nexus regarding the onset, etiology, or relationship to the Veteran's military service to include as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides. The Veteran's in service penile rash was approximately four decades prior to the reported October 2008 treatment of jock itch. 

The Veteran has asserted that his skin disorder is related to Agent Orange exposure and/or his service-connected diabetes mellitus type II and/or heart disease, including in a December 2017 statement, April 2010 statement, and his March 2010 VA Application for Compensation or Pension. However, the Veteran has not offered probative and competent medical evidence establishing a nexus between the Veteran's skin disorder and service. Lay evidence may be competent to establish medical etiology or nexus. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). A diagnosis of a skin disorder requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the lay assertions proffered by the Veteran lack probative value.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his skin disorder, the Board finds that the Veteran's skin disorder were not incurred in-service and are not otherwise related to active service as the Veteran has not offered competent medical evidence in support of his claim. See 38 U.S.C. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009). Furthermore, while Veteran shall be presumed to have been exposed to an herbicide agent in service under 38 C.F.R. § 3.307(a)(6)(iii), skin disorders such as jock itch are not diseases presumed from such herbicide exposure. 38 C.F.R. § 3.309(e). Accordingly, service connection for a skin disorder on any basis is not warranted.

The preponderance of the evidence is against the claim of entitlement to service connection for a skin disorder, to include jock itch, as secondary to service-connected diabetes mellitus type II and/or heart disease; or as due to exposure to herbicides, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Allergic Disorder

The Veteran contends that service connection is warranted for an allergic disorder, to include an immune system disorder, allergies, "itchy lungs," and post-nasal drip, because it was related to service to include as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has an allergic disorder that is related to service to include as secondary to diabetes mellitus type II and/or heart disease; and exposure to herbicides, particularly Agent Orange. As mentioned above, the Veteran refused multiple scheduled VA examinations for his claimed allergic disorder. Specifically, a September 2016 email from a Bath, New York VAMC nurse practitioner indicates that she had contacted the Veteran and that he reported he no longer wished to claim the respiratory /allergic disorder. The nurse practitioner subsequently noted that she called the Veteran back to confirm that he wanted to cancel the claim or examinations and was notified by the Veteran that he refuses to attend an in-person examination. The Veteran was notified that a face-to-face examination is the only adequate method to get an appropriate assessment. Subsequent attempts to schedule examinations were also unsuccessful. The claim will be adjudicated on the evidence of record. 

The Board has reviewed the record, including service treatment records and post-service medical records, for any indication that a skin disorder could have been caused by or was a result of active duty service and finds no such indication or relationship is demonstrated. The Veteran's service treatment records show complaints of a cough, marked nasal congestion, and upset stomach in July 1967; sore throat, cough, and head cold in June 1967; head congestion and a slightly irritated sore throat in December 1968; and a slightly inflamed throat and chest congestion in April 1969. The Veteran's June 1969 separation examination included a normal clinical evaluation for all bodily systems including "nose;" "sinuses;" "mouth and throat;" and "lungs and chest." Moreover, the medical professional indicated that the Veteran was examined and found physically qualified for release with "none" under "defects noted."

The Veteran indicated that his immune system disorder (allergic disorder) began in October 2008 and that he has sought treatment since October 2008 in his VA Application for Compensation or Pension (VA Form 21-526).

There are numerous post-service medical records reflecting complaints and treatment for an allergic disorder. An April 2011 medical record furnished by the Social Security Administration reflects that the Veteran had a small chronic cough related to postnasal drip. The records also indicate that the Veteran had a past medical history of a postnasal drip/ allergies since August 2004. There are multiple records which show that the Veteran complained "bitterly" about postnasal drip. However these records do not directly provide a positive nexus regarding the onset, etiology, or relationship of his allergic disorder to military service to include as secondary to diabetes mellitus type II and/or heart disease, and exposure to herbicides. The Veteran's in service complaints of cough, nasal congestion, chest congestion, head cold, sore throat, upset stomach, etc. were followed by a normal clinical service separation evaluation , and approximately four decades prior to the Veteran's current complaints.

The Veteran has asserted that his allergic disorder is related to Agent Orange exposure and/or his service-connected diabetes mellitus type II and heart disease, including in a December 2017 statement, April 2010 statement, and his March 2010 VA Application for Compensation or Pension. However, the Veteran has not offered probative and competent medical evidence establishing a nexus between the Veteran's allergic disorder and service. Lay evidence may be competent to establish medical etiology or nexus. See Davidson, 581 F.3d 1313. A diagnosis of an allergic disorder requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the lay assertions proffered by the Veteran lack probative value.

Following VA examinations for diabetes mellitus and reproductive system in April 2014 and May 2014, respectfully, the examiner opined that there was no evidence found to support the finding of associated allergies [to diabetes type II]. The Board accords more weight to the opinion of the VA examiner.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his allergic disorder, the Board finds that the Veteran's disorder were not incurred in-service and are not otherwise related to active service as the Veteran has not offered competent medical evidence in support of his claim. See 38 U.S.C. § 5107(a); Skoczen, 564 F.3d at 1323-29; Fagan, 573 F.3d at 1286. Furthermore, while Veteran shall be presumed to have been exposed to an herbicide agent in service under 38 C.F.R. § 3.307(a)(6)(iii), allergic disorders are not diseases presumed from such herbicide exposure. 38 C.F.R. § 3.309(e). Accordingly, service connection for an allergic disorder is not warranted on any basis.

The preponderance of the evidence is against the claim of entitlement to service connection for an allergic disorder, to include an immune system disorder, allergies, "itchy lungs," and post-nasal drip, as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a skin disorder, to include jock itch, as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides, is denied.

Entitlement to service connection for an allergic disorder, to include an immune system disorder, allergies, "itchy lungs," and post-nasal drip, as secondary to service-connected diabetes mellitus type II and/or heart disease; and as due to exposure to herbicides, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


